Citation Nr: 1210098	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-16 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial, compensable rating for left carpal tunnel syndrome.

2.  Entitlement to an increased (compensable) rating for tinea pedis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1954 to September 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO granted service connection and assigned a 0 percent (noncompensable) rating for left carpal tunnel syndrome and denied a compensable rating for tinea pedis.  In October 2007, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for left carpal tunnel syndrome, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In February 2012, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

The most recent VA examinations pertaining to the Veteran's left carpal tunnel syndrome and tinea pedis were conducted in June 2007.  The Board acknowledges that the Veteran was afforded a VA skin examination in August 2008; however, the examination report does not include a discussion of tinea pedis or any skin condition of the feet.  In various statements, the Veteran has expressed his opinion that the June 2007 examiners did not accurately evaluate his disabilities, and that his disabilities have worsened since the previous examinations.  The Veteran's representative has also requested that the Veteran be afforded new examinations given the length of time since his previous examinations. 

Under these circumstances, the Board finds that more contemporaneous examinations-with medical findings responsive to the applicable criteria for rating each disability under consideration-are needed..  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the RO should arrange for the Veteran to undergo VA neurological and skin examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, shall result in denial of the claim for higher rating for tinea pedis, and/or may result in denial of the claim for a higher initial rating for left carpal tunnel syndrome (as that claim, emanating from an award of service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

Prior to arranging for further examinations, to  ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should obtain and associate with the claims file all outstanding, pertinent records.


The record reflects that the Veteran receives treatment at the Fayetteville VA Medical Center (VAMC). While records from this facility dated through May 2007 have been associated with the claims file, more recent records may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO should obtain any records of treatment from VAMC Fayetteville following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should give the appellant another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted prior to adjudicating the claims on appeal.  The RO's adjudication of the claims for higher ratings should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is appropriate-pursuant to Fenderson (cited above) for the higher initial rating claim, or, specific to the claim for increased rating, Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Fayetteville VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since May 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not of record.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be 
associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA neurological and skin examinations, by appropriate physicians, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to each  physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (including nerve conduction studies, if deemed necessary) (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  Each physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

Neurological Examination -  The physician should clearly identify, and comment on the existence, frequency or extent of, as appropriate, the manifestations of the Veteran's left carpal tunnel syndrome.  The examiner should provide an assessment of the severity of the Veteran's left carpal tunnel syndrome-specifically, whether it is best characterized as mild, moderate, moderately severe, or severe.  

Skin Examination -  The physician should render findings responsive to the applicable criteria for rating skin disability as dermatitis or eczema, specifically identifying the percentage of the entire body, and the percentage of the exposed areas affected.  The physician should also clearly indicate whether the disability requires the use of systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if so, the total duration of such use during the prior 12-month period.  If any aspect of the skin disability causes 
limitation of function, the examiner should describe such limitation, as appropriate.  


5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for an initial, compensable rating for left carpal tunnel syndrome, and for an increased (compensable) rating for tinea pedis.

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the claim for increased rating for tinea pedis, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate each claim in light of all pertinent evidence and legal authority (to include consideration of whether staged rating, pursuant to Fenderson or Hart (cited above), is appropriate.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 




(West Supp. 2011).   The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


